DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 07/30/2019. Claims 1-13 are pending in the case. Claims 1, 5, and 8 are independent claims.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 6 recites “most better,” which seems to be a grammatical error.
Paragraph 20 recites “Fig, 4” – this should be “Fig. 4” with a period instead of a comma.
Paragraph 20 recites “Fig, 5” – this should be “Fig. 5” with a period instead of a comma.
Paragraph 36 recites “Fig, 5” – this should be “Fig. 5” with a period instead of a comma.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: perform a prediction process by using a deep learning model on the basis of data stored in a database; and perform a multiple regression analysis with a result of prediction obtained by the prediction process as an objective variable and with the data as an explanatory variable and for determining the variable for use in explaining the prediction result of the deep learning model on the basis of a result of the multiple regression analysis.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): an information processing device using deep learning comprising: a memory configured to store instructions; and at least one processor configured to execute the instructions to perform the abstract idea.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): an information processing device using deep learning comprising: a memory configured to store instructions; and at least one processor configured to execute the instructions to perform the abstract idea.
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: extract a predetermined number of explanatory variables that better explain the objective variable as variables for use in explaining the prediction result of the deep learning model from the explanatory variables in a multiple regression equation.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: extract a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning, wherein when determining the variable, the processor executes the instructions to perform the multiple regression analysis with the data of the plurality of samples among the data stored in the database as explanatory variables.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): perform machine learning using the data stored in the database.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): perform machine learning using the data stored in the database.

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the database stores attribute data of customers of financial institutions; and when extracting a plurality of the samples,… to perform positioning the plurality of samples as customers who behave according to customer insights, which have not been considered with the machine learning.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the processor executes the instructions.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the processor executes the instructions.

5.
An information processing method, implemented by at least one processor, using deep learning comprising:
performing a prediction process using a deep learning model on the basis of data stored in a database; and
performing a multiple regression analysis with a result of prediction of the prediction process as an objective variable and with the data as an explanatory variable and determining the variable for use in explaining the prediction result of the deep learning model on the basis of a result of the multiple regression analysis.
Independent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
The claim is directed towards the statutory category of an apparatus.
The claim is directed towards the statutory category of an article of manufacture.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: TODO claim language.
	The claim recites a mathematical concept. The mathematical concept recited is: TODO claim language.
	The claim recites an abstract idea of both a mental process and mathematical concept. See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “
The mental process recited is: TODO claim language.
The mathematical concept recited is: TODO claim language.
Under the broadest reasonable interpretation, these limitations recite a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. See MPEP § 2106.04(a)(2).
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
	The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675.
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g):
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): TODO. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention recites an abstract idea without significantly more.

6.
The information processing method according to claim 5, wherein a predetermined number of explanatory variables that better explain the objective variable are extracted as variables for use in explaining the prediction result of the deep learning model from the explanatory variables in a multiple regression equation.
Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: TODO claim language.
The claim recites a mathematical concept. The mathematical concept recited is: TODO claim language.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g):
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): TODO. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):

7.
The information processing method according to claim 5, wherein:
machine learning is performed using the data stored in the database;
a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning; and
the multiple regression analysis is performed with the data of the plurality of samples among the data stored in the database as explanatory variables.
Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: TODO claim language.
The claim recites a mathematical concept. The mathematical concept recited is: TODO claim language.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g):
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): TODO. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):

8.
A non-transitory computer readable information recording medium storing an information processing program using deep learning when executed by a processor, performs:
performing a prediction process by using a deep learning model on the basis of data stored in a database; and
performing a multiple regression analysis with a result of prediction of the prediction process as an objective variable and with the data as an explanatory variable and determining the variable for use in explaining the prediction result of the deep learning model on the basis of a result of the multiple regression analysis.
Independent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
The claim is directed towards the statutory category of an apparatus.
The claim is directed towards the statutory category of an article of manufacture.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: TODO claim language.
	The claim recites a mathematical concept. The mathematical concept recited is: TODO claim language.
	The claim recites an abstract idea of both a mental process and mathematical concept. See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “
The mental process recited is: TODO claim language.
The mathematical concept recited is: TODO claim language.
Under the broadest reasonable interpretation, these limitations recite a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. See MPEP § 2106.04(a)(2).
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
	The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675.
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g):
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): TODO. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention recites an abstract idea without significantly more.

9.
The information recording medium according to claim 8 wherein the information processing program causes the processor to extract a predetermined number of explanatory variables that better explain the objective variable as variables for use in explaining the prediction result of the deep learning model from the explanatory variables in a multiple regression equation.
Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: TODO claim language.
The claim recites a mathematical concept. The mathematical concept recited is: TODO claim language.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g):
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): TODO. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):

10.
The information recording medium according to claim 8, wherein the information processing program causes the processor to:
perform machine learning using the data stored in the database;
extract a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning; and
perform the multiple regression analysis with the data of the plurality of samples among the data stored in the database as explanatory variables.
Dependent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: TODO claim language.
The claim recites a mathematical concept. The mathematical concept recited is: TODO claim language.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g):
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): TODO. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):

11.
The information processing device according to claim 2, the processor further executes the instructions to:
perform machine learning using the data stored in the database; and
extract a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning,
wherein when determining the variable, the processor executes the instructions to perform the multiple regression analysis with the data of the plurality of samples among the data stored in the database as explanatory variables.
Dependent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: TODO claim language.
The claim recites a mathematical concept. The mathematical concept recited is: TODO claim language.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g):
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): TODO. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):

12.
The information processing method according to claim 6, wherein:
machine learning is performed using the data stored in the database;
a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning; and
the multiple regression analysis is performed with the data of the plurality of samples among the data stored in the database as explanatory variables.
Dependent claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: TODO claim language.
The claim recites a mathematical concept. The mathematical concept recited is: TODO claim language.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g):
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): TODO. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):

13.
The information recording medium according to claim 9, wherein the information processing program causes the processor to:
perform machine learning using the data stored in the database;
extract a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning; and
perform the multiple regression analysis with the data of the plurality of samples among the data stored in the database as explanatory variables.
Dependent claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: TODO claim language.
The claim recites a mathematical concept. The mathematical concept recited is: TODO claim language.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g):
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): TODO. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13  are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 7, and 10-13 recite the limitation "the prediction score." There is insufficient antecedent basis for this limitation in the claim. Claim 4 inherits this deficiency.

Claims 1, 3, 5, 8, and 11 recite the limitation "the variable." There is insufficient antecedent basis for this limitation in the claim. Moreover, it is unclear whether “the variable” is referring to “an explanatory variable,” “an objective variable,” or some other variable. Claims 2, 4, 6, 7, 9, 10, 12, and 13 inherit this deficiency.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Kamoshita Ryota (Jap. Pat. App. Pub. No. JP2016004525A, hereinafter Kamoshita Ryota) in view of LeCun et al. (LeCun, Yann, Yoshua Bengio, and Geoffrey Hinton. "Deep learning." nature 521, no. 7553 (2015): 436-444, hereinafter LeCun).

As to independent claim 1, Kamoshita Ryota teaches:
An information processing device using... learning comprising (Title and abstract. Figure 1, data analysis system 101):
a memory configured to store instructions (Figure 3, memory 103, storage medium 104, prediction program 107, subset creation program 108, combination discovery program 109, explanation variable generation program110, termination 111 determination program); and
at least one processor configured to execute the instructions to (Figure 2, processor 102. Paragraph 11, "the processor 102 controls the data analysis system 101 according to a program stored in the memory 103"):
perform a prediction process by using a... learning model on the basis of data stored in a database (Figure 3, prediction program 107, data 112. Claim 1, "the storage medium holds learning data including a plurality of records," and "a prediction model that predicts the objective variable from the plurality of explanatory variables." The storage medium reads on the claimed data stored in a database and the prediction model reads on the prediction process using a learning model); and
perform a multiple regression analysis with a result of prediction obtained by the prediction process as an objective variable and with the data as an explanatory variable and for determining the variable for use in explaining the prediction result of the... learning model on the basis of a result of the multiple regression analysis (Claim 6, "predicting the objective variable corresponding to the plurality of explanatory variables from the plurality of explanatory variables by logistic regression analysis based on the learning data").
Kamoshita Ryota does not appear to expressly teach deep learning.
LeCun teaches deep learning (Title and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the machine learning of Kamoshita Ryota to include the deep learning of LeCun to discover more intricate structure in large data sets (see LeCun at abstract).

As to dependent claim 2, Kamoshita Ryota further teaches the processor executes the instructions to extract a predetermined number of explanatory variables that better explain the objective variable as variables for use in explaining the prediction result of the deep learning model from the explanatory variables in a multiple regression equation (Claim 1, "a combination of explanatory variables highly correlated with the objective variable is extracted from the plurality of explanatory variables").

As to independent claim 5, Kamoshita Ryota teaches:
An information processing method, implemented by at least one processor, using... learning comprising (Title and abstract):
performing a prediction process using a... learning model on the basis of data stored in a database (Figure 3, prediction program 107, data 112. Claim 1, "the storage medium holds learning data including a plurality of records," and "a prediction model that predicts the objective variable from the plurality of explanatory variables." The storage medium reads on the claimed data stored in a database and the prediction model reads on the prediction process using a learning model); and
performing a multiple regression analysis with a result of prediction of the prediction process as an objective variable and with the data as an explanatory variable and determining the variable for use in explaining the prediction result of the... learning model on the basis of a result of the multiple regression analysis (Claim 6, "predicting the objective variable corresponding to the plurality of explanatory variables from the plurality of explanatory variables by logistic regression analysis based on the learning data").
Kamoshita Ryota does not appear to expressly teach deep learning.
LeCun teaches deep learning (Title and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the machine learning of Kamoshita Ryota to include the deep learning of LeCun to discover more intricate structure in large data sets (see LeCun at abstract).

As to dependent claim 6, Kamoshita Ryota further teaches a predetermined number of explanatory variables that better explain the objective variable are extracted as variables for use in explaining the prediction result of the deep learning model from the explanatory variables in a multiple regression equation (Claim 1, "a combination of explanatory variables highly correlated with the objective variable is extracted from the plurality of explanatory variables").

As to independent claim 8, Kamoshita Ryota teaches:
A non-transitory computer readable information recording medium storing an information processing program using... learning when executed by a processor, performs (Title and abstract. Figure 3, memory 103, storage medium 104, prediction program 107, subset creation program 108, combination discovery program 109, explanation variable generation program110, termination 111 determination program):
performing a prediction process by using a... learning model on the basis of data stored in a database (Figure 3, prediction program 107, data 112. Claim 1, "the storage medium holds learning data including a plurality of records," and "a prediction model that predicts the objective variable from the plurality of explanatory variables." The storage medium reads on the claimed data stored in a database and the prediction model reads on the prediction process using a learning model); and
performing a multiple regression analysis with a result of prediction of the prediction process as an objective variable and with the data as an explanatory variable and determining the variable for use in explaining the prediction result of the... learning model on the basis of a result of the multiple regression analysis (Claim 6, "predicting the objective variable corresponding to the plurality of explanatory variables from the plurality of explanatory variables by logistic regression analysis based on the learning data").
Kamoshita Ryota does not appear to expressly teach deep learning.
LeCun teaches deep learning (Title and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the machine learning of Kamoshita Ryota to include the deep learning of LeCun to discover more intricate structure in large data sets (see LeCun at abstract).

As to dependent claim 9, Kamoshita Ryota further teaches the information processing program causes the processor to extract a predetermined number of explanatory variables that better explain the objective variable as variables for use in explaining the prediction result of the deep learning model from the explanatory variables in a multiple regression equation (Claim 1, "a combination of explanatory variables highly correlated with the objective variable is extracted from the plurality of explanatory variables").

Claims 3, 4, 7, and 10-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Kamoshita Ryota in view of LeCun and Goldin (U.S. Pat. App. Pub. No. 2017/0154268, hereinafter Goldin).

As to dependent claim 3, the rejection of claim 1 is incorporated.
Kamoshita Ryota further teaches perform machine learning using the data stored in the database (Claim 1, "based on the learning data, generate a prediction model").
Kamoshita Ryota in view of LeCun does not appear to expressly teach extract a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning, wherein when determining the variable, the processor executes the instructions to perform the multiple regression analysis with the data of the plurality of samples among the data stored in the database as explanatory variables.
Goldin teaches extract a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning (Figure 3, data extraction 100 and 102 sample creation. Paragraph 20, "scores are gathered into one overall scores list which is sorted by a score and ranked module by percentiles"), wherein when determining the variable, the processor executes the instructions to perform the multiple regression analysis with the data of the plurality of samples among the data stored in the database as explanatory variables (Paragraph 6, "prediction using logistic regression and variable selection models. The variables are selected based on a sample from the population").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the machine learning of Kamoshita Ryota as modified by LeCun to include the data mining of Goldin to predict the chance of the individual in the defined population to execute each action that was defined in the system and/or process inputs (see Goldin at paragraph 13).

As to dependent claim 4, Kamoshita Ryota further teaches the database stores attribute data of customers of… institutions (Paragraph 20, "attribute values indicating attributes of each customer such as gender 311, age 312, contract period 313, and option subscription 314").
Kamoshita Ryota in view of LeCun does not appear to expressly teach financial institutions; and when extracting a plurality of the samples, the processor executes the instructions to perform positioning the plurality of samples as customers who behave according to customer insights, which have not been considered with the machine learning.
Goldin teaches financial institutions(Paragraph 6, "products, loans, policy,… payments and etc."); and when extracting a plurality of the samples, the processor executes the instructions to perform positioning the plurality of samples as customers who behave according to customer insights, which have not been considered with the machine learning (Paragraph 3, "By applying the data mining algorithms in Analysis Services to the data, trends can be forecast, identify patterns, create rules and recommendations, analyze the sequence of events in complex data sets, and gain new insights." Paragraph 38, "samples a specific population group." Paragraph 38, "The system performs variable selection and creating predictive formula for each action and for each of the segments. This predictions, allows providing a predictive score from 0 to 1 for each individual in the population and regarding to each action based on a formula selected to its corresponding segment and relatively to the entire population. The system performs these steps automatically for all the actions and their prediction").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the machine learning of Kamoshita Ryota as modified by LeCun to include the data mining of Goldin to predict the chance of the individual in the defined population to execute each action that was defined in the system and/or process inputs (see Goldin at paragraph 13).

As to dependent claim 7, the rejection of claim 5 is incorporated.
Kamoshita Ryota further teaches machine learning is performed using the data stored in the database (Claim 1, "based on the learning data, generate a prediction model").
Kamoshita Ryota in view of LeCun does not appear to expressly teach a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning; and the multiple regression analysis is performed with the data of the plurality of samples among the data stored in the database as explanatory variables.
Goldin teaches a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning (Figure 3, data extraction 100 and 102 sample creation. Paragraph 20, "scores are gathered into one overall scores list which is sorted by a score and ranked module by percentiles"); and the multiple regression analysis is performed with the data of the plurality of samples among the data stored in the database as explanatory variables (Paragraph 6, "prediction using logistic regression and variable selection models. The variables are selected based on a sample from the population").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the machine learning of Kamoshita Ryota as modified by LeCun to include the data mining of Goldin to predict the chance of the individual in the defined population to execute each action that was defined in the system and/or process inputs (see Goldin at paragraph 13).

As to dependent claim 10, the rejection of claim 8 is incorporated.
Kamoshita Ryota further teaches perform machine learning using the data stored in the database (Claim 1, "based on the learning data, generate a prediction model").
Kamoshita Ryota in view of LeCun does not appear to expressly teach extract a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning; and perform the multiple regression analysis with the data of the plurality of samples among the data stored in the database as explanatory variables.
Goldin teaches extract a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning (Figure 3, data extraction 100 and 102 sample creation. Paragraph 20, "scores are gathered into one overall scores list which is sorted by a score and ranked module by percentiles"); and perform the multiple regression analysis with the data of the plurality of samples among the data stored in the database as explanatory variables (Paragraph 6, "prediction using logistic regression and variable selection models. The variables are selected based on a sample from the population").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the machine learning of Kamoshita Ryota as modified by LeCun to include the data mining of Goldin to predict the chance of the individual in the defined population to execute each action that was defined in the system and/or process inputs (see Goldin at paragraph 13).

As to dependent claim 11, the rejection of claim 2 is incorporated.
Kamoshita Ryota further teaches perform machine learning using the data stored in the database (Claim 1, "based on the learning data, generate a prediction model").
Kamoshita Ryota in view of LeCun does not appear to expressly teach extract a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning, wherein when determining the variable, the processor executes the instructions to perform the multiple regression analysis with the data of the plurality of samples among the data stored in the database as explanatory variables.
Goldin teaches extract a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning (Figure 3, data extraction 100 and 102 sample creation. Paragraph 20, "scores are gathered into one overall scores list which is sorted by a score and ranked module by percentiles"), wherein when determining the variable, the processor executes the instructions to perform the multiple regression analysis with the data of the plurality of samples among the data stored in the database as explanatory variables (Paragraph 6, "prediction using logistic regression and variable selection models. The variables are selected based on a sample from the population").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the machine learning of Kamoshita Ryota as modified by LeCun to include the data mining of Goldin to predict the chance of the individual in the defined population to execute each action that was defined in the system and/or process inputs (see Goldin at paragraph 13).

As to dependent claim 12, the rejection of claim 6 is incorporated.
Kamoshita Ryota further teaches machine learning is performed using the data stored in the database (Claim 1, "based on the learning data, generate a prediction model").
Kamoshita Ryota in view of LeCun does not appear to expressly teach a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning; and the multiple regression analysis is performed with the data of the plurality of samples among the data stored in the database as explanatory variables.
Goldin teaches a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning (Figure 3, data extraction 100 and 102 sample creation. Paragraph 20, "scores are gathered into one overall scores list which is sorted by a score and ranked module by percentiles"); and the multiple regression analysis is performed with the data of the plurality of samples among the data stored in the database as explanatory variables (Paragraph 6, "prediction using logistic regression and variable selection models. The variables are selected based on a sample from the population").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the machine learning of Kamoshita Ryota as modified by LeCun to include the data mining of Goldin to predict the chance of the individual in the defined population to execute each action that was defined in the system and/or process inputs (see Goldin at paragraph 13).

As to dependent claim 13, the rejection of claim 9 is incorporated.
Kamoshita Ryota further teaches perform machine learning using the data stored in the database (Claim 1, "based on the learning data, generate a prediction model").
Kamoshita Ryota in view of LeCun does not appear to expressly teach extract a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning; and perform the multiple regression analysis with the data of the plurality of samples among the data stored in the database as explanatory variables.
Goldin teaches extract a plurality of samples that are included in a previously-determined first percentage of samples, which have been selected in descending order of the prediction score with the deep learning model, and included in a previously-determined second percentage of samples, which have been selected in ascending order of the prediction score with the machine learning (Figure 3, data extraction 100 and 102 sample creation. Paragraph 20, "scores are gathered into one overall scores list which is sorted by a score and ranked module by percentiles"); and perform the multiple regression analysis with the data of the plurality of samples among the data stored in the database as explanatory variables (Paragraph 6, "prediction using logistic regression and variable selection models. The variables are selected based on a sample from the population").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the machine learning of Kamoshita Ryota as modified by LeCun to include the data mining of Goldin to predict the chance of the individual in the defined population to execute each action that was defined in the system and/or process inputs (see Goldin at paragraph 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123